Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The applicant can advance prosecution by Claiming the mapping table directly uses the terms (i.e. does not use terms based upon it), SOH of CV uses both [instead of at least one of] increase in charge capacity and charge time of the battery, and both the state of health of CV and CC are required to occur.
Specification
The abstract of the disclosure is objected to because please remove “Provided are” Correction is required. See MPEP § 608.01(b).
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Apparatus and Method for Managing a Battery based on Degradation Determination
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the applicant claims a battery being monitored in Claims 1-19, so it should be shown in the drawings must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chou et al (USPGPN 20130166234).
Claim 16, Chou discloses an apparatus for managing a battery considering battery degradation (it would have been inherent and/or one having ordinary skill in the art would understand that the method described by Figs. 1-5 was meant to have been performed by an apparatus), the apparatus comprising: a battery controller (it would have been inherent and/or one having ordinary skill in the art would understand that the method described by Figs. 1-5 was meant to have been performed by a controller/processor, with it being obvious to use a processor/controller instead of having to do the math by hand as it provides improved convenience as less human hours are required); a battery state storage (the description of a map/table plus the comparison of the remaining capacity in S110 in abstract/Figs. 1 and 2B-4 means that there is inherently a battery state storage and/or it would have been obvious for there to have been a battery state storage, as it is more convenient for a person to store it digitally than the person having to remember it/writing it down); a charging method determiner (see above for processor, this determiner is displayed by Fig. 1 S110 & S120, S410-SS430 of Fig. 4, with the processing of these steps of the flow chart being the determiner); and a battery degradation determiner (see above for processor, see Figs. 1-4 with the determination steps of the flow charts, with the processing of the flow chart being the determiner).
Dependent Claim 17, Chou discloses the charging method determiner determines at least one of constant current (CC) charging and constant voltage (CV) charging on the basis of a result of comparing a full charge state of a battery with a state of the battery when starting charging of the battery (¶[18] describes the capacity determined for S110 as being one or more of remaining capacity, charged capacity, etc., with remaining capacity being the current capacity divided by the full charge capacity, as one having ordinary skill in the art understands, with the determination of one or the other based on the remaining capacity in Figs. 1-4).
Claim 18, Chou discloses the battery degradation determiner comprises at least one of a constant current (CC)-section state of health (SOH) determiner and a constant voltage (CV)-section SOH determiner (Figs. 1-3 as processed by the inherent/obvious processor/controller for CC SOH determiner, Figs. 4 & 5 as processed by the inherent/obvious processor/controller for CV SOH determiner).
Dependent Claim 19, Chou discloses the battery controller performs at least one of battery charging and discharging control and battery diagnosis by considering battery degradation (step S170 of Fig. 1, step S460 of Fig. 4 are both battery diagnoses).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (USPGPN 20130166234) in view of Shoji (USPGPN 20050110466).
Independent Claim 1, Chou teaches a method of measuring a degree of battery degradation (title, abstract, Figs. 1-4), the method comprising:
determining a charging method when starting charging of a battery (S120 of Fig. 1; S120 of Fig. 2B; S410 & S420 of Fig. 4);
storing at least one of a voltage, a current, and a temperature when starting charging of the battery (S110 of Figs. 1 & 2B, see ¶’s [23, 24]; as for S410 of Fig. 4, it would have been obvious to a person having ordinary skill in the art that a state of charge/remaining capacity [determined by at least one of voltage, current, and/or temperature, as was determined by S110] would have been determined so as to determine that the battery is not overcharged, which is why it determines the feature of S420, because if the voltage was already above the level of S420 at S410, then it would just go to S420 or not charge at all); and
when the determined charging method is constant current (CC) charging, determining a state of health (SOH) of the battery by comparing an increase in charge capacity of the battery tpc + OCVrc; Fig. 3 demonstrates that there the degradation/SOH index is the equivalent of the actual voltage difference divided by the preset voltage difference [which is determined by a table by comparing the terms in S150 of Fig. 1, which includes the transition point OCV which is determined using the comparison of the transition point capacity OCVtpc with the transition point capacity], then the term looked up in the table used to determine the SOH/degradation index is the SOH mapping table), or when the determined charging method is constant voltage (CV) charging, determining the SOH of the battery by comparing at least one of an increase in the charge capacity of the battery and a charge time of the battery with a CV-section SOH mapping table (for Fig. 4, see ¶’s [35, 36] & steps S420-S464, where a preset time is used to determine the current; as this current is based upon the preset time, this determined current as a function of the preset time is compared with a mapped transition point current and transition point temperature; these two terms are used to determine the degradation index, which is then compared to a degradation preset value which is determined by the determined transition point current and transition point battery temperature, with this comparison used to determine if it should be triggered as abnormal; therefore, the comparison of time and current to a mapping table is the equivalent of a degradation/state of health map used in Fig. 4).
To advance prosecution, Chou fails to explicitly teach that the time is directly compared to the SOH table.
directly compared to the SOH table (¶[101] that the time during Constant Current Constant Voltage E2 is directly compared to a state of health/degradation table, see ¶’s [101-104]). Shoji teaches in ¶’s [07, 24, 40] that this method serves to improve the accuracy of the state of health determination, which one having ordinary skill in the art understands can improve the safety as a battery which is used at all or improperly [i.e. with the full charge capacity/discharge capacity] when it needs to be replaced/have reduced use can cause fire/explosions/heat/corrosive/fumes damage to its surroundings.
It would have been obvious to a person having ordinary skill in the art to modify Chou with Shoji to provide improved accuracy and safety.
Dependent Claim 2, Chou teaches the determining of the charging method when starting charging of the battery comprises:
comparing a full charge state of the battery with a charge state of the battery when starting charging of the battery;
determining at least one of a CC charging section and a CV charging section on the basis of the comparing; and
determining one of CC charging and CV charging on the basis of the determined charging section (¶[18] describes the capacity determined for S110 as being one or more of remaining capacity, charged capacity, etc., with remaining capacity being the current capacity divided by the full charge capacity, as one having ordinary skill in the art understands, with the determination of one or the other based on the remaining capacity in Figs. 1-4).
Dependent Claim 3, Chou teaches the full charge state of the battery is determined by at least one of an effective maximum charge capacity and an effective maximum output voltage of the battery, and

Dependent Claim 4, Chou teaches the CC-section SOH mapping table is a set of information on battery capacities at specific voltages according to each SOH of the battery (S142 describes using the capacity to determine the specific voltage/OCV in the SOH mapping table).
Dependent Claim 5, Chou teaches the determining of the SOH of the battery by comparing the increase in the charge capacity of the battery with respect to the increase in the charge voltage of the battery with the CC-section SOH mapping table comprises determining the SOH of the battery by comparing information on at least one voltage-specific battery capacity selected from the CC-section SOH mapping table with the increase in the charge capacity of the battery with respect to the increase in the charge voltage of the battery (S140-S150, as described above, along with Fig. 2A).
Dependent Claim 6, Chou teaches the CV-section SOH mapping table is a set of CV-section charge capacity information and CV-section charge time information according to each SOH of the battery (see Figs. 3 & 5 along with Fig. 4, at the constant voltage section, the time is used to determine the SOH according to mapped data, while ¶[35] makes it clear that the current measured in Fig. 4 serves to determine the capacity of the battery).
Dependent Claim 7, Chou teaches the determining of the SOH of the battery by comparing the at least one of the increase in the charge capacity of the battery and the charge time of the battery with the CV-section SOH mapping table comprises determining the SOH of the battery by comparing at least one of CV-section charge capacity increase information and charge time information selected from the CV-section SOH mapping table with at least one of 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (USPGPN 20130166234) in view of Youn et al (USPGPN 20200185943)
Independent Claim 8, Chou teaches a method (title, abstract, Figs. 1-4) of managing a battery considering battery degradation, the method comprising:
starting charging of a battery (see Figs. 1, 2B, and 4);
measuring a degree of degradation of the battery by using at least one of constant current (CC) charging (Figs. 1-3) and constant voltage (CV) charging (Figs. 4 & 5) selected on the basis of a state of the battery (see steps with measurements); and
Chou is silent to charging the battery by using a battery charging and discharging algorithm selected on the basis of the measured degree of degradation of the battery.
Youn teaches charging the battery by using a battery charging and discharging algorithm selected on the basis of the measured degree of degradation of the battery (Fig. 2 esp. S17 & S18, ¶’s [44-53, esp. 48], which describes the fact that the charging method can be changed based on whether the battery has aged/deteriorated/degradated).
Dependent Claim 9, Chou teaches diagnosing the state of the battery by using a battery diagnosis algorithm selected on the basis of the measured degree of degradation of the battery (step S170 of Fig. 1, step S460 of Fig. 4 are both battery diagnoses).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Youn, further in view of Shoji (USPGPN 20050110466).
Dependent Claim 10, Chou teaches when CC charging is selected, determining a state of health (SOH) of the battery by comparing an increase in charge capacity of the battery with respect to an increase in charge voltage of the battery with a CC-section SOH mapping table tpc + OCVrc; Fig. 3 demonstrates that there the degradation/SOH index is the equivalent of the actual voltage difference divided by the preset voltage difference [which is determined by a table by comparing the terms in S150 of Fig. 1, which includes the transition point OCV which is determined using the comparison of the transition point capacity OCVtpc with the transition point capacity], then the term looked up in the table used to determine the SOH/degradation index is the SOH mapping table).
To advance prosecution, Chou fails to explicitly teach that the measured value is directly compared to the SOH table.
Shoji teaches that the measured value is directly compared to the SOH table (¶[101] that the time during Constant Current Constant Voltage E2 is directly compared to a state of health/degradation table, see ¶’s [101-104]). Shoji teaches in ¶’s [07, 24, 40] that this method serves to improve the accuracy of the state of health determination, which one having ordinary skill in the art understands can improve the safety as a battery which is used at all or improperly [i.e. with the full charge capacity/discharge capacity] when it needs to be replaced/have reduced use can cause fire/explosions/heat/corrosive/fumes damage to its surroundings.
It would have been obvious to a person having ordinary skill in the art to modify Chou in view of Youn with Shoji to provide improved accuracy and safety.
Claim 11, Chou teaches the CC-section SOH mapping table is a set of information on battery capacities at specific voltages according to each SOH of the battery (S142 describes using the capacity to determine the specific voltage/OCV in the SOH mapping table).
Dependent Claim 12, Chou teaches the determining of the SOH of the battery by comparing the increase in the charge capacity of the battery with respect to the increase in the charge voltage of the battery with the CC-section SOH mapping table comprises determining the SOH of the battery by comparing information on at least one voltage-specific battery capacity selected from the CC-section SOH mapping table with the increase in the charge capacity of the battery with respect to the increase in the charge voltage of the battery (S140-S150, as described above, along with Fig. 2A).
Dependent Claim 13, Chou teaches when CV charging is selected, determining a state of health (SOH) of the battery by comparing at least one of an increase in charge capacity of the battery and a charge time of the battery with a CV-section SOH mapping table (for Fig. 4, see ¶’s [35, 36] & steps S420-S464, where a preset time is used to determine the current; as this current is based upon the preset time, this determined current as a function of the preset time is compared with a mapped transition point current and transition point temperature; these two terms are used to determine the degradation index, which is then compared to a degradation preset value which is determined by the determined transition point current and transition point battery temperature, with this comparison used to determine if it should be triggered as abnormal; therefore, the comparison of time and current to a mapping table is the equivalent of a degradation/state of health map used in Fig. 4).
To advance prosecution, Chou fails to explicitly teach that the time is directly compared to the SOH table.
directly compared to the SOH table (¶[101] that the time during Constant Current Constant Voltage E2 is directly compared to a state of health/degradation table, see ¶’s [101-104]). Shoji teaches in ¶’s [07, 24, 40] that this method serves to improve the accuracy of the state of health determination, which one having ordinary skill in the art understands can improve the safety as a battery which is used at all or improperly [i.e. with the full charge capacity/discharge capacity] when it needs to be replaced/have reduced use can cause fire/explosions/heat/corrosive/fumes damage to its surroundings.
It would have been obvious to a person having ordinary skill in the art to modify Chou in view of Youn with Shoji to provide improved accuracy and safety.
Dependent Claim 14, Chou teaches the CV-section SOH mapping table is a set of CV-section charge capacity information and CV-section charge time information according to each SOH of the battery (see Figs. 3 & 5 along with Fig. 4, at the constant voltage section, the time is used to determine the SOH according to mapped data, while ¶[35] makes it clear that the current measured in Fig. 4 serves to determine the capacity of the battery).
Dependent Claim 15, Chou teaches the determining of the SOH of the battery by comparing the at least one of the increase in the charge capacity of the battery and the charge time of the battery with the CV-section SOH mapping table comprises determining the SOH of the battery by comparing at least one of CV-section charge capacity increase information and charge time information selected from the CV-section SOH mapping table with at least one of the increase in the charge capacity of the battery and an increase in the charge time of the battery (as described for Claim 1, the time increase is used for this determination, see Fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859